Citation Nr: 1027529	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder 
other than PTSD, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son-in-law




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to May 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing held in Atlanta, Georgia in August 
2008.  A transcript of that hearing is on file.

This case was previously before the Board in March 2009 at which 
time the claim on appeal was remanded for additional evidentiary 
development.  As will be further explained herein, another Remand 
is required in this case.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The matter on appeal in this case includes 
consideration of service connection for PTSD, and for psychiatric 
disorders other than PTSD, including depression and anxiety.  
Because the legal requirements for PTSD are different than those 
pertaining to other psychiatric disorders, these matters will be 
addressed as separate issues as shown on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends the service connection is warranted for a 
psychiatric disorder, to include PTSD, anxiety and depression.  
This matter requires additional development prior to 
adjudication.  

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).

In adjudicating a service connection claim for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. 
§ 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the 
evidentiary standard for establishing the required in-service 
stressor under certain circumstances.  First, the veteran must 
have experienced, witnessed, or have been confronted by an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, and the veteran's response to the event or 
circumstance must have involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  75 Fed. 
Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  Second, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor.  Id.  Additionally, there must be in the 
record no clear and convincing evidence to the contrary, and the 
claimed stressor must be consistent with the places, types, and 
circumstances of the veteran's service.  Id.

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

The Veteran underwent VA psychological assessment in February at 
which time the diagnoses included chronic PTSD.  

The Veteran provided stressor information in 2008, indicating 
that he served in "Hue Phubuy" with the 220 Aviation Co., I 
Corp from June 1965 to June 1966.  The Veteran reported that 
during that time, he experienced severe stress due to combat 
casualties, including mutilations.  He reported that he witnessed 
the loss of friends due to combat and had to get medication due 
to stress and nervousness.  In a handwritten statement, the 
Veteran explained that he worked mainly on fixed wing planes.  He 
stated that dead and wounded would come in and he would assist in 
moving bodies off of helicopters.  He also mentioned that he lost 
some friends from the 3rd Company, 4th Battalion Marines.  The 
Veteran provided additional stressor information at a travel 
Board hearing held in August 2008.  He indicated that he was with 
the 227H unit while serving in Vietnam, and was assigned to do 
mechanic work and retrieve downed aircraft.  He stated that he 
was in a unit that saw firefights, in Hue Puba, in approximately 
April 1965.  He explained that he was with the medivac, 
retrieving wounded and dead bodies of planes and aircraft.  The 
Veteran explained that these experiences resulted in symptoms of 
sleeplessness, bad dreams and flashbacks, while still in Vietnam 
and after service.  

At this point, it has not been established that the Veteran 
engaged in combat with the enemy and his reported in-service 
stressors have not been corroborated.  However, in light of the 
amendment to VA regulations discussed above, the Board finds that 
a remand is necessary to afford the Veteran a VA examination with 
a VA psychiatrist or psychologist or a psychiatrist or 
psychologist with whom VA has contracted.  Given the clinical 
psychiatric diagnoses of record that include PTSD, an examination 
is required in order for a VA psychiatrist or psychologist to 
provide an opinion addressing whether a claimed stressor is 
adequate to support a diagnosis of PTSD, and whether the 
Veteran's symptoms are related to the claimed stressor.  

With respect to the service connection claim for a psychiatric 
disorder other than PTSD, clarification is required to ascertain 
whether the Veteran currently has a diagnosed psychiatric 
disorder other than PTSD which is etiologically related to 
service.  A summary of the evidence on file reflects that major 
depressive disorder, in full remission, was among the diagnoses 
made upon VA psychological assessment of February 2006.  At that 
time, the Veteran gave a history of experiencing symptoms of 
depression since his discharge from the military.  

The Board notes that fulfillment of VA's duty to assist a 
claimant includes providing a medical examination or obtaining a 
medical opinion where it is deemed necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  In a claim for service connection, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still triggers 
the duty to assist if it indicates that the Veteran's condition 
may be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in- service 
injuries for purposes of a VA examination).  

In this case, a VA psychiatric examination has not been conducted 
in conjunction with the claim on appeal in order to address the 
critical matters in this case including the nature, severity, 
onset and etiology of any currently manifested psychiatric 
disorder, other than PTSD.  Accordingly, the AMC/RO should 
arrange for the Veteran to undergo such an examination.  In 
addition, the Veteran will be given an opportunity to provide any 
additional information or evidence relating this claim on Remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for a psychiatric disorder, 
to include PTSD.

2.  Schedule the Veteran for VA examination 
by a psychiatrist or psychologist in 
conjunction with the pending service 
connection claim for a psychiatric disorder 
to include PTSD.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  The 
claims file and a copy of this remand should 
be made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This fact 
should be so indicated in the examination 
report.  The rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

The examiner should elicit from the Veteran a 
narrative of his history of relevant symptoms 
during and since service; and any stressors 
(stressful events) he attributes as a cause 
of PTSD.

With respect to the PTSD claim, the examiner 
should initially determine whether the 
criteria for a diagnosis of PTSD in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) have been met.  See 38 
C.F.R. § 4.125(a).  If so, the VA examiner is 
asked to render an opinion as to whether it 
is at least as likely as not (fifty percent 
or greater) that: 1) the Veteran experienced, 
witnessed, or was confronted by an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, and the Veteran's response 
to that event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror; 2) that the 
claimed stressor is adequate to support a 
diagnosis of PTSD; and 3) that the Veteran's 
symptoms are related to the claimed stressor.  

The examiner is also asked to identify and 
diagnosis any currently manifested 
psychiatric disorder (other than PTSD) and 
describe the manifestations of each diagnosed 
disorder.  For each such diagnosed 
psychiatric disorder, the examiner is asked 
to address whether it is at least as likely 
as not (a 50 percent, or greater, 
likelihood), or, is less than likely, or, is 
unlikely, that the disorder was incurred 
during or first manifested during the 
Veteran's active service period extending 
from November 1962 to May 1968 or during the 
first-post service year.  The examiner should 
address the more general question of whether 
it is at least as likely as not that any 
currently manifested psychiatric disorder 
(other than PTSD) is etiologically related to 
the Veteran's period of active service. 

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely 
as not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

3.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.

4.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claim for service connection 
for a psychiatric disorder, to include PTSD.  
In doing so, the AOJ should consider 38 
C.F.R. § 3.304(f)(3) (codified in 75 Fed. 
Reg. 39,843-39,852).  If the benefit sought 
is not granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Allow an appropriate 
period of time for the Veteran and his 
representative to respond.  Thereafter, 
return the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


